Order entered December 10, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01424-CV

                             MARTIN PHILIP KOCH, Appellant

                                               V.

                                  BOXICON, LLC, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04678-2012

                                           ORDER
       We GRANT the motion of Thomas Mullins, Official Court Reporter for the County

Court at Law No. 1 of Collin County, Texas, for an extension of time to file the reporter’s record

TO THE EXTENT that the reporter’s record shall be filed by JANUARY 12, 2015. See TEX.

R. APP. P. 35.3(c).


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE